Exhibit 10.1

AGREEMENT OF EXCHANGE AND

ISSUANCE OF SENIOR NOTES AND WARRANTS

Agreement made as of the 30th day of April, 2010, by and between Comprehensive
Care Corporation, a Delaware corporation with its principal place of business
located at 3405 W. Dr. Martin Luther King Jr. Blvd., Suite 101, Tampa, FL 33607
(“CompCare”) and Lloyd Miller, an individual residing in Naples, Florida
(“Miller”).

Recitals

WHEREAS, CompCare issued a series of 7 1/2% Convertible Subordinated Debentures
due April 15, 2010 (the “1985 Debentures”) pursuant to that certain Indenture
dated as of April 25, 1985, between CompCare and Bank of America National Trust
and Savings Association, as Trustee; and

WHEREAS, Miller and certain of Miller’s affiliates and associates are holders of
a portion of said 1985 Debentures in the principal amount of $1,234,000.00 plus
accrued interest of $46,275.00 (the “Miller 1985 Debentures”); and

WHEREAS, the 1985 Debentures, including the Miller 1985 Debentures, have matured
and are due and payable in full; and

WHEREAS, pursuant to the terms set forth herein, the parties hereto have agreed
to the exchange of the Miller 1985 Debentures for new 10% Senior Notes due
April 15, 2012 in the aggregate principal amount of $1,280,275.00 (the “Senior
Notes”) and new five-year Warrants to purchase common stock, par value $0.01 per
share (“common stock”) of CompCare (the “Warrants”).

NOW, THEREFORE, in consideration of $1.00 and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

 

  1. “Whereas” Incorporated by Reference. The “WHEREAS” clauses are incorporated
herein by reference as if fully set forth at length.



--------------------------------------------------------------------------------

  2. The Exchange. Miller shall, simultaneously with the execution hereof,
surrender to CompCare the Miller 1985 Debentures for immediate cancellation.

 

  3. Issuance of Senior Notes. Simultaneously with the execution of this
Agreement and the surrender of the Miller 1985 Debentures as provided for in
paragraph 2 above, CompCare shall issue to Miller the Senior Notes, which shall
be substantially in the form set forth as Exhibit A hereto. The Senior Notes
shall not be subordinated to any future debt of CompCare without the express
written consent of Miller (or any then-holder of the Senior Notes). CompCare
shall be permitted to enter into a transaction with the remaining holders of the
1985 Debentures on terms substantially identical to the terms hereof, in which
event such new senior Notes then issued will be deemed pari passu to the Senior
Notes.

 

  4. Issuance of Warrants. Simultaneously with the execution hereof, CompCare
will issue to Miller Warrants to purchase 5,121,100 shares of CompCare’s common
stock with an initial exercise price of $0.25 per share, subject to adjustment
as provided in the Warrants. The Warrants shall be substantially in the form
attached hereto as Exhibit B. Miller (or any then-holder of a Warrant who is
also a holder of a Senior Note) shall have the right to exercise as to any
shares in accordance with such Warrant through a dollar-for-dollar reduction in
the face amount of such Senior Note, or any accrued interest due thereon, in
lieu of a cash payment of any applicable Warrant exercise price.

 

  5. Partial consideration to Miller. As partial consideration for the
forbearance, waiver and exchange of certain rights by Miller in entering into
this Agreement, simultaneously with the execution hereof, CompCare will pay to
Miller cash in the amount of $64,013.75.

 

2



--------------------------------------------------------------------------------

  6. Mutual Indemnity. The parties hereto acknowledge that no broker was
instrumental in arranging for or consummating this transaction and each agrees
to indemnify the other and save the other harmless from and against any and all
claims to the contrary.

 

  7. Representations and Warranties. In connection with the Exchange, CompCare
hereby represents, warrants, acknowledges and agrees as follows:

(a) Upon delivery to Miller of the certificate(s) representing the Miller 1985
Debentures pursuant to the terms of this agreement, Miller and/or Miller’s
designees will become the sole beneficial and legal owner of the Senior Notes,
and good and marketable title to the Senior Notes will pass to Miller or
Miller’s designees, free and clear of any liens, claims, encumbrances, security
interests, options, charges and transfer restrictions of any kind.

(b) CompCare (i) is a corporation validly existing under the laws of the State
of Delaware, (ii) has all of the corporate power and authority necessary to
enter into and to consummate the transactions contemplated hereunder, and
(iii) has taken all corporate action as may be necessary or appropriate to
authorize the execution and delivery of this Agreement, the Senior Notes, the
Warrants and the shares issuable upon exercise thereof, and the consummation of
the transactions contemplated hereby and the performance of its obligations
hereunder. This Agreement, the Senior Notes and the Warrants are obligations
enforceable in accordance with their respective terms, and neither the execution
and delivery hereof of the performance of its obligations hereunder will violate
or contravene any applicable requirements of law or any of its charter, bylaws
or material agreements applicable to CompCare.

 

  8. Governing Law and Jurisdiction: No Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without giving effect to the conflict of law rules contained therein.

 

3



--------------------------------------------------------------------------------

  9. Further Assurances; Additional Documents. The parties shall take any
actions and execute any other documents that may be necessary or desirable to
the implementation and consummation of this Agreement upon reasonable request of
the other party

 

  10. Entire Agreement; Amendments. This Agreement represents the entire
agreement and understanding between the parties concerning the Exchange and the
other matters described herein and supersedes and replaces any and all prior
agreements and understandings. This Agreement may only be amended in writing,
signed by CompCare and by Miller.

 

  11. Confidentiality. Except as otherwise required by law or applicable stock
exchange rules, Miller agrees to keep this Agreement and its terms and
conditions confidential. Except as otherwise required by law or applicable stock
exchange rules, CompCare shall not disclose the identity of Miller.

 

4



--------------------------------------------------------------------------------

Comprehensive Care Corporation     By:   /s/ Giuseppe Crisafi     By:     Name: 
  Giuseppe Crisafi     Name:      Title:   Chief Financial Officer     Title:  
  Lloyd I. Miller, III     By:   /s/ Lloyd Miller, III     Name:   Lloyd Miller,
III    



--------------------------------------------------------------------------------

Exhibit A

Form of Senior Note

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Form of Warrant

 

B-1